Title: From Alexander Hamilton to Constant Freeman, 4 March 1800
From: Hamilton, Alexander
To: Freeman, Constant, Jr.


          
            Sir,
            New York March 4th. 1800
          
          I recur to your letter of the first of August 1799. I have directed to Capt Huger out of all the men of the second Regt. of Artillerists in Georgia & South Carolina to form a complete company and to proceed with them and all the Officers of that Regiment to New York leaving the surplus of the men subject to your orders. This surplus you will incorporate with your batalion. If as is probable some of the men are not fit for the service, they ought to be reported to General Pinckney in order to a discharge. And I also shall be glad of a description of their situation to be enabled to judge — whether there has been any misconduct in the recruiting Officers.
          I have desired the Pay Master General and the Superintendant of Military Stores to furnish to your order bounty money & cloathing for a complete company. I wish you to appoint provisorily and subject to the approbation of the Secy of War an Officer of your batalion as Agent for receiving and issuing upon your orders the bounty money & cloathing. He will have a compensation
          You will report the person to me. Inclosed are four copies of recruiting Instructions one filled as a model. You must take an arrangements with the contractors for supplying Rations Quarters fuel straw and Stationary for the recruiting service fixing (not more than three) upon stations which have heretofore been rendezvouses for recruiting. Your field may contract Georgia South & North Carolina.
          Lt. Towles has I presume joined you before this and General Pinckney has no doubt apprised you that he had exchanged Littlefields company for that of McClellan.
          With great consideration I am Sir Yr Obed Ser
          Major Freeman
        